        Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 1 of 16




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
                                             -x
MIKHAIL FRIDMAN, PETR AVEN,
and GERMAN KHAN,
                                                   Case 1:17-CV-02041 (RJL)
        Plaintiffs,
                                                   STIPULATED CONFIDENTIALITY
        -v-                                    :   AGREEMENT AND
                                                   PROTECTIVE ORDER
BEAN LLC (A/K/A FUSION GPS) and
GLENN SIMPSON,

        Defendants.
                                              x
        This Stipulation is entered into by and between the undersigned counsel, acting for and on

behalf of their respective clients in the above-captioned action (the “Action”): (a) Mikhail

Fridman; (b) Petr Aven; (c) German Khan; (d) Bean LLC (a/k/a Fusion GPS); and (e) Glenn

Simpson (each a “Party” and, collectively, the “Parties”).

        WHEREAS, the Parties request that this Court issue a protective order pursuant to Federal

Rule of Civil Procedure 26 to protect the confidentiality of nonpublic and sensitive information

that they may need to disclose in connection with discovery in this Action;

        WHEREAS, the Parties, through counsel, agree that this Order will govern the handling of

documents, deposition testimony, deposition exhibits, deposition transcripts, written discovery

requests, interrogatory responses, responses to requests to admit, and responses to requests for

documents, and any other information or material produced, given or exchanged, including any

information contained therein or derived therefrom (the “Discovery Material”) by or among any

Party or non-party (the “Non-Party”) providing Discovery Material (each a “Producing Party”);

and




8817522.3
           Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 2 of 16




           WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality agreement and protective order governing the pretrial phase of this Action;

           IT IS HEREBY ORDERED that any person subject to this Order              —   including, without

limitation, the Parties to this Action (including their respective corporate parents, successors, and

assigns, their representatives, agents, experts and consultants), all Non-Parties providing discovery

in this Action, and all other interested persons with actual or constructive notice of this Order      —




will adhere to the following terms, upon pain of contempt:

           1. DURATION AND ENFORCEMENT

              A. This Order shall survive the termination of this Action and will continue to be

binding upon all persons to whom Protected Material (as defined below) is produced or disclosed.

To the extent that Discovery Material becomes known to the public through no fault of the Party

which received the Discovery Material (a “Receiving Party”), the Discovery Material shall no

longer be subject to the terms of this Order.

              B. This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.

           2. TYPES OF DESIGNATIONS

              A. A Producing Party may designate Discovery Material as “Confidential” pursuant

to this Order if it in good faith believes that such Discovery Material contains non-public,

confidential, proprietary or commercially sensitive infonriation (“Confidential Material”),

including only:

                  i.   Any information that is required to be treated as confidential pursuant to

applicable law, regulation or court order; or
                                                   -2-


8817522.3
        Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 3 of 16




                   ii.   Any other category of information the Court subsequently affords

confidential status.

            B. A Producing Party may designate Discovery Material as “Highly Confidential               -




Attorneys’ Eyes Only” pursuant to this Order if it in good faith believes that disclosure of such

Discovery Material is substantially likely to cause injury to the Producing Party (“AEO

1’Iaterial”). Highly Confidential     —   AEO Material includes only:

                    i.   Any information that is required to be treated as highly confidential pursuant

to applicable law, regulation, or court order; or

                   ii.   Any other category of infonnation the Court subsequently affords highly

confidential status.



            C. A Producing Party may designate Discovery Material as “Highly Confidential              —




Personal Data” pursuant to this Order if the Discovery Material contains personal data and is

subject to restriction under applicable data protection or privacy laws or regulations, including the

European Union General Data Protection Regulation (“GDPR”), such materials defined

hereinafter as “Personal Data Material.”

            D. To the extent marking material Confidential, Highly Confidential        —   AEO, or Highly

Confidential   —   Personal Data, the Producing Party, upon request and in accordance with Paragraph

4 herein, shall identify the applicable law, regulation or court order requiring Confidential, Highly

Confidential   —   AEO, or Highly Confidential    —   Personal Data treatment under this Order.

   3. MANNER AND TIMING OF DESIGNATIONS




                                                      -3-


8817522.3
           Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 4 of 16




             A. Each Party or Non-Party that designates information or items for protection (the

“Protected Material”) under this Order must take care to limit any such designation to specific

material that qualifies under the appropriate standards identified herein.

             B. Except as otherwise provided in this Order, or as othenvise stipulated or ordered,

Discovery Material that qualifies for protection under this Order must be clearly so designated

before the material is disclosed or produced. Designation shall be made in compliance with the

following manner:

                 i.   For infonuation in documentary form (e.g., paper or electronic documents,

but excluding transcripts of depositions or other pretrial or trial proceedings), the Producing Party

shall affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “Confidential Legend”),

“HIGHLY CONFIDENTIAL            —   PERSONAL DATA” (hereinafter “Personal Data Legend”), or

“HIGHLY CONFIDENTIAL           —   ATTORNEYS’ EYES ONLY” (hereinafter “AEO Legend”) (each

a “LEGEND” and, collectively, the “LEGENDS”), to each page that contains protected material.

In the case of electronically stored information produced natively, the Producing Party shall

include the appropriate LEGEND in the file or directory name, or by affix the LEGEND to the

media containing the Protected Material (e.g., CD-ROM, DVD, Flash or Thumb Drive).

                ii.   For Protected Material obtained from testimony given in a deposition, the

Producing Party shall identify such deposition testimony (or portions thereof) as Protected

Material either on the record before the close of the deposition, or within thirty (30) days following

the Producing Party’s receipt of a transcript of the deposition testimony. The transcript shall be

treated as Highly Confidential from the date of the deposition until the thirty (30) day period has

expired.


                                                 -4-


881 7522.3
         Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 5 of 16




               iii.   For information produced in some form other than documentary and for any

other tangible items, the Producing Party shall affix in a prominent place on the exterior of the

container or containers in which the information is stored, the appropriate LEGEND.

         4. CHALLENGING PROTECTED DESIGNATIONS

            A. If a Producing Party discovers that information that it designated for protection do

not qualify for protection, that Producing Party must promptly notify all other Receiving Parties

that it is withdrawing the inapplicable designation.

            B. Any Party (the “challenging Party”) may challenge a designation of

confidentiality at any time that is consistent with the Local Rules and the Case Management

Order.

            C. The challenging Party shall promptly schedule a time to meet and confer with the

Producing Party to attempt in good faith to resolve the dispute or to nanow the areas of

disagreement before involving the Court.

            D. If the Parties cannot resolve the dispute, the challenging Party may seek relief from

the Court pursuant to the Local Rules and Case Management Order.

            E. The Producing Party shall bear the burden of justifying the designation of material

in any such challenge proceeding. Unless the Producing Party has waived or withdrawn the

confidentiality designation, all Receiving Parties shall continue to afford the material in question

the level of protection to which it is entitled under the Producing Party’s designation until the

Court resolves the challenge.

         5. INADVERTENT FAILURES TO DESIGNATE

            A Producing Party does not waive its right to secure protection under this Order for

failure to initially designate Protected Material, provided that the Producing Party notifies all other
                                                   -5-



8817522.3
          Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 6 of 16




Parties that such material is protected within ten (10) days from when the failure to designate first

becomes known to the Producing Party. Upon timely correction of a designation, the Receiving

Party must make reasonable efforts to assure that the Discovery Material is treated in accordance

with the provisions of this Order.

          6. ACCESS TO AND USE OF PROTECTED MATERIAL

              A. A Receiving Party may use Protected Material that is disclosed or produced by

another Party or by a Non-Party in   connection   with this Action only for prosecuting, defending or

attempting to settle this Action. The Protected Material will    not   be used in connection with any

other lawsuit, arbitration, claim, proceeding, or for any other purpose.

              B. The Protected Material may be disclosed only to the categories of persons and under

the conditions described in this Order.

              C. The Receiving Party shall take reasonable steps to prevent the unauthorized access,

use or disclosure of the Protected Material. The Receiving Party shall ensure that Protected

Material is maintained with the same duty of care with which the Receiving Party protects its own

trade secrets or other confidential financial, research, development, communications, or

commercial information which is not publicly known and cannot be ascertained from an inspection

of publicly available documents, materials, or devices.

              D. Pursuant to this Court’s Civil Privacy Notice (https://www.dcd.uscourts.gov/civil

privacy-notice), the Parties shall refrain from filing (electronically or in paper), or shall partially

redact where inclusion is necessary, social security numbers, names of minor children, dates of

birth, and financial account infonnation (except for the last four digits of the account), unless

otherwise ordered by the Court.


                                                  -6-



88175 22. 3
        Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 7 of 16




            E. Additional Provisions For Personal Data Materials: A Party receiving Personal

Data Materials from a Producing Party shall take reasonable technical and operational measures

to protect such Personal Data Materials against accidental loss and unauthorized use (unauthorized

use being use for any purpose other than this Action). This shall include each Party: (i) retaining

an inventory of all mobile devices on which such Personal Data Materials are stored and taking

reasonable technical and operational measures to ensure that any such Personal Data Materials on

such mobile devices are protected (at a minimum by way of password protection or encryption)

from accidental loss and/or unauthorized use; and (ii) keeping a listing of all physical locations of

computer servers or similar stationary storage equipment where the Personal Data Materials are

held. Other than for the transfer, transportation or delivery of such Personal Data Materials to the

country from which the documents originated or the region covered by the same law or regulation

(such as European Economic Area for the GDPR), or, provided such transfer, transportation, or

delivery is made in accordance with the applicable law or regulation, for transfer, transportation

or delivery to such other places where information may be used or collected for purposes of the

Action, such Personal Data Materials shall not be transferred or otherwise removed from the

United States. A Party shall notify the disclosing party immediately if such Party becomes aware

of any unauthorized or unlawful use, loss, or disclosure of the Personal Data Materials. Each Party

shall ensure that anyone handling Personal Data Materials on such Party’s behalf has been

specifically apprised of the requirement of this paragraph. Nothing in this paragraph shall prevent

a Producing Party from redacting Personal Data Materials from Discovery Materials.

        7. DISCLOSURE OF “CONFIDENTIAL” INFORMATION OR ITEMS

        Unless otherwise ordered by the Court or permitted in writing by the Producing Party, a

Receiving Party may disclose any information or item with a Confidential Legend only to:
                                             -7-


8817522.3
         Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 8 of 16




             A. The Receiving Party’s outside counsel of record in this Action, as well as outside

counsel’s employees to whom it is reasonably necessary to disclose the information for this Action;

             B. The Receiving Party’s officers, directors, and employees to whom disclosure is

reasonably necessary for this Action;

             C. The Receiving Party’s experts, retained by a Party or its counsel to serve as an

expert witness or as a consultant in this Action (“Experts), to whom disclosure is reasonably

necessary for this Action and who have signed Non-Disclosure Agreement in Exhibit A (“Exhibit

A”);

             D. The Court and its personnel;

             E. Court reporters and their staff,

             F. Professional jury or trial consultants, mock jurors, and persons or entities that

provide litigation support services (e.g., photocopying, videotaping, translating, preparing exhibits

or demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

employees and subcontractors (“Professional Vendors”), to whom disclosure is reasonably

necessary for this Action and who have signed Exhibit A;

             G. The author or recipient of a document containing the information or a custodian or

other person who otherwise possessed or knew the information;

             H. In connection with depositions or pre-trial proceedings in this Action, witnesses

and attorneys for witnesses to whom disclosure is reasonably necessary, provided that: (1) the

deposing party requests that the witness sign the fonn attached as Exhibit A hereto; and (2) they

will not be permitted to keep any Confidential Material, unless otherwise agreed by the Producing

Party or ordered by the Court.


                                                   -8-


88 17522.3
        Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 9 of 16




            I.   Any mediator or arbitrator, and their supporting personnel, mutually agreed upon

by any of the parties engaged in settlement discussions; and

            J. Any person who the Parties agree in writing may receive Confidential Information

and who have signed Exhibit A.

        8. DISCLOSURE OF “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY”
           OR “HIGHLY CONFIDENTIAL-PERSONAL DATA” INFORMATION OR
           ITEMS

        Unless otherwise ordered by the Court or permitted in writing by the Producing Party, a

Receiving Party may disclose any information with a Personal Data Legend or AEO Legend only

to:

            A. The Receiving Party’s outside counsel of record in this Action, as well as outside

counsel’s employees to whom it is reasonably necessary to disclose the infonnation for this Action;

            B. In-house counsel or additional outside counsel for a Party provided that the

disclosure is for purposes of advising a party in connection with this Action;

            C. A Receiving Party’s Expert to whom disclosure is reasonably necessary for this

Action and who has signed Exhibit A, provided that such Expert is not a competitor or existing or

potential customer, or a director, officer, employee or agent of a competitor or of a customer or

potential customer of the Producing Party;

            D. The Court and its personnel;

            E. Court reporters and their staff;

            F. Professional jury or trial consultants, mock jurors, and Professional Vendors to

whom disclosure is reasonably necessary for this Action and who have signed Exhibit A;

            G. In connection with depositions or pre-trial proceedings in this Action, witnesses

and attorneys for witnesses to whom disclosure is reasonably necessary, provided that: (1) the
                                             -9-



8817522.3
       Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 10 of 16




deposing party requests that the witness sign the form attached as Exhibit A hereto; and (2) they

will not be permitted to keep any AOE Material or Personal Data Material, unless otherwise agreed

by the Producing Party or ordered by the Court.

            H. The author or recipient of a document containing the information or a custodian or

other person who otherwise possessed or knew the information; and

            I.    Any mediator or arbitrator, and their supporting personnel, mutually agreed upon

by any of the parties engaged in settlement discussions.

        9. PROTECTED MATERIAL SUBPOENAED OR
           ORDERED PRODUCED IN OTHER LITIGATION

            A. If a Party or Non-Party is served with a subpoena or court order issued in another

litigation or other legal process that compels disclosure of any information or items designated in

this Action as Protected Material, that Party must:

                   i.   Promptly notify in writing the Producing Party. Such notification shall

include a copy of the subpoena or court order;

                  ii.   Promptly notify in writing the party who caused the subpoena or order to issue

in the other litigation that some or all of the material covered by the subpoena or order is subject

to this Order. Such notification shall include a copy of this Order; and

                 iii.   Cooperate with respect to reasonable procedures sought to be pursued by the

Producing Party whose Protected Material may be affected.

            B. If the Producing Party timely seeks a protective order, the Party served with the

subpoena or court order shall not produce any information designated in this Action as Protected

Material before a determination by the court from which the subpoena or order was issued, unless

the Party has obtained the Producing Party’s consent. The Producing Party shall bear the burden

                                                  -10-


8817522.3
        Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 11 of 16




and expense of seeking protection in that court of its Protected Material and nothing in these

provisions should be construed as authorizing or encouraging a Receiving Party in this Action to

disobey a lawful directive from another court.

             C. If, in the absence of a protective order or other remedy or the receipt of a waiver by

the Producing Party, a Receiving Party is nonetheless, in the opinion of its counsel, legally

compelled to disclose Protected Material or else stand liable for contempt or suffer other censure

or penalty, the Receiving Party may, without liability under this Stipulation, disclose only that

portion of the Protected Material which its counsel advises it is legally required to be disclosed,

provided that the Receiving Party exercises its commercially reasonable efforts to preserve the

confidentiality of the Protected Material, including, without limitation, by taking commercially

reasonable measures to cooperate with the Producing Party to obtain an appropriate protective

order or other reliable assurance that the Protected Material will be treated as confidential by the

party to whom such material will be produced, and then only with as much prior written notice to

the Producing Party as is practical under the circumstances.

         10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

             If a Receiving Party learns that it has disclosed Protected Material to any person or in

any circumstance not authorized under this Order, the Receiving Party must immediately (a) notify

in writing the Producing Party of the unauthorized disclosures, (b) use its best efforts to retrieve

all unauthorized copies of the Protected Material, (c) inform the person or persons to whom

unauthorized disclosures were made of all the terms of this Order, and (d) request such person or

persons to execute Exhibit A.

         11. INADVERTENT PRODUCTION OF PRIVILEGED
             OR OTHERWISE PROTECTED MATERIAL

                                                 —11—


88 17522.3
        Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 12 of 16




             If a Receiving Party receives any Discovery Material which the Producing Party deems

to contain inadvertently disclosed information protected by the attorney-client privilege, the work

product doctrine, or any other recognized privilege or protection (“Privileged Material”), such

inadvertent disclosure by any person of any Privileged Material shall not waive any such privilege

or protection for the Privileged Material or for the subject matter of that material in the Action or

any other state or federal proceeding or other proceeding, pursuant to Federal Rule of Evidence

502(d) and (e) and Federal Rule of Civil Procedure 26(b)(5)(B). This Order shall not excuse a

Producing Party from taking reasonable steps to identify, in advance of production, its documents

and infonnation which contain Privileged Material. It is expressly contemplated that computerized

searches of data using keywords and search tenns to identify Privileged Material shall be

considered sufficient and reasonable measures to support the assertion of inadvertent production.

In the event Privileged Material has been inadvertently disclosed, the following “claw back”

procedures shall apply:

             A. The Party seeking the claw back will send a letter identifying the Privileged

Material to be returned and stating the grounds for privilege.

             B. The recipient(s) thereof will either return the Privileged Material, without retaining

any copies, or respond in writing within ten (10) days, with an explanation as to why the Privileged

Material should not be protected. If there is a dispute as to the return of the Privileged Material,

the Party seeking the claw back and the applicable recipient(s) will meet and confer within ten (10)

days of the response required by this clause.

             C. If the issue remains unresolved, the Party seeking the claw back will make an

application to the Court within ten (10) days of the meet and confer.
                                                 -12-


88 17522.3
        Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 13 of 16




             D. Until the issue has been fully and finally resolved, such Privileged Material shall,

for all purposes, be considered Privileged Material.

         12. RIGHT TO FURTHER RELIEF OR OBJECTIONS

             A. Nothing in this Order abridges the right of any Party to seek modification of this

Order by the Court in the future.

             B. The Parties do not waive any right they otherwise would have to object to the

disclosure or production of information not addressed in this Order. Similarly, no Party waives

any right to object to the use in evidence of any of the material covered by this Order.

         13. OTHER ADDITIONAL PARTIES AND NON-PARTIES

             A. In the event an additional party joins or has joined in the Action, it shall not have

access to Protected Material until the newly-joined party has itself, or by its counsel, has executed

and filed with the Court its agreement to be fully bound by this Stipulation.

             B. Non-parties (third parties) that produce documents pursuant to a subpoena or

otherwise respond to discovery requests in this Action are intended third-party beneficiaries of this

Stipulation and have the right to enforce the terms of this Stipulation as necessary to, inte,’ a/ia,

protect the confidentiality of Discovery Materials they produce.

         14. FILING PROTECTED MATERIAL UNDER SEAL

             This Order does not entitle a Party to file Protected Material under seal and no Protected

Material shall be filed in the public record or filed under seal absent an order of the Court. In the

event that a Receiving Party wishes to file with the Court any Protected Material, it must provide

notice to the Producing Party and confer in good faith to try to reach an agreement regarding the

filing of such materials in the public record. If no agreement can be reached and the Producing

Party does not consent to such material being filed in the public record, the Receiving Party shall
                                               -13-


88 17522.3
          Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 14 of 16




make an application to the Court for (i) and order pennitting the filing of such material under seal

in accordance with the Local Rules, the Case Management Order, and the Court’s procedures for

E-Filing Sealed Documents in Non-Sealed Civil Cases; or (ii) a determination that such material

should not be treated as Protected Material. The Parties will use their best efforts to minimize such

sealing.

           15. FINAL DISPOSITION

              Following the final disposition of this Action, including all appeals, within sixty (60)

days of a written request by the Producing Party, each Receiving Party must return all Protected

Materials to the Producing Party or destroy such material.         As used in this subdivision, “all

Protected Material” includes all copies, abstracts, compilations, summaries, and any other format

reproducing or capturing any of the Protected Material. Whether the Protected Material is returned

or destroyed, the Receiving Party must submit a written certification to the Producing Party by the

sixty-day deadline that (a) identifies (by category, where appropriate) all the Protected Material

that was returned or destroyed and (b) affirms that the Receiving Party has not retained any copies,

abstracts, compilations, summaries, or any other format reproducing or capturing any of the

Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

of all pleadings, motion papers, trial, deposition and hearing transcripts, legal memoranda,

correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

and expert work product, even if such materials contain Protected Material. Any such archival

copies that contain or constitute Protected Material remain subject to this Order.

SO ORDERED

Dated:
                                                RICHARD J. LEON
                                                United States District Judge
                                                 -14-


88 I 7522.3
   Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 15 of 16




SO STIPULATED AND AGREED
Dated: October 4, 2019


Alan S. Lewis (# NY0252)                    Joshua A. Levy
John J. Walsh                               Rachel M. Clattenburg
CARTER LEDYARD & MILBURN LLP                CUNNINGHAM LEVY MUSE LLP
2 Wall Street                               1401 K Street, NW, Suite 600
New York, NY 10005                          Washington, DC 20005
Tel: 212-238-8647                           Tel: 202-261-6564


Kim H.Sperduto(# 1 127)                     Counselfor Defendants
Sperduto Thompson & Gassier PLC
1747 Pennsylvania Ave., NW, Suite 1250
Washington, DC 20006
Tel: (202) 408-8900

Counselfor Plaintiffs




                                         -15-


8817522.2
   Case 1:17-cv-02041-RJL Document 66 Filed 10/04/19 Page 16 of 16




Exhibit A

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
MIKHAIL FRIDMAN, PETR AVEN,
and GERMAN KHAN,

                               Plaintiffs,            Case 1:17-C V-0204 1 (RJL)



                                                      NON-DISCLOSURE AGREEMENT
BEAN LLC (A/A FUSION GPS) and
GLENN SIMPSON,

                               Defendants.

           I,                                ,   acknowledge that I have read and understand the

Stipulated Confidentiality Agreement and Protective Order (“Stipulation”) in this Action

governing the non-disclosure of those portions of Discovery Material that have been designated as


Confidential or Highly Confidential,     I agree to comply with the terms of the Stipulation, aot

disclose such Discovery Material to anyone other than for purposes of this litigation, and that at

the conclusion of the litigation I will return all discovery information to the party or attorney from


whom I received it or destroy such information. By acknowledging these obligations under the

Protective Order, I understand that I am submitting myself to the jurisdiction of the United States


District Court for the District of Columbia for the purpose of any issue or dispute arising hereunder

and that my wiliftil violation of’ any term of the Stipulated Confidentiality Agreement and


Protective Order could subject me to punishment for contempt of Court.

DATED:




88 175 22 .2
